Exhibit 10.9

 

Copyright: Norwegian Shipbrokers, Association, Oslo, Norway.

Printed By BIMCO’s idea

 

WITHOUT INSPECTION

 

 

MEMORANDUM OF AGREEMENT

Norwegian Shipbrokers, Association’s Memorandum of Agreement for sale and
purchase of ships. Adopted by The Baltic and International Maritime Council
(BIMCO) in 1956.

Code-name

SALEFORM 1993

Revised 1966, 1983 and 1986/87.

 

Dated: 28 June 2010

 

Genco Diocletian Limited, a Marshall Islands corporation,           

hereinafter called the Sellers, have agreed to sell, and

Mycenae LLC,   a Marshall Islands limited liability company

hereinafter called the Buyers, have agreed to buy

Name: Stentor

Classification Society/Class: Bureau Veritas, I + HULL + MACH, Bulk Carrier CSR
BC-A (holds 2 & 4 may be empty), ESP, GRAB [4], CPS (WBT), Unrestricted
Navigation, + VeriSTAR-HULL; +AUT-UMS; MON-SHAFT; INWATER SURVEY

 

Built: 2010

 

By: Yangzhou Dayang Shipbuilding Industry Co., Ltd

 

 

 

Flag: Panama

 

Place of Registration: Panama

 

 

 

Call Sign: 3FEW2

 

Grt/Nrt: 32,837/19,559

 

IMO Number:          9557135

 

hereinafter called the Vessel, on the following terms and conditions:

 

Definitions

 

“Banking days” and “Working days” are days on which banks are open both in the
country of the currency stipulated for the Purchase Price in Clause 1 and in the
place of closing stipulated in Clause 8.

 

“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.

 

“Classification Society” or “Class” means the Society referred to in line 4.



1.                                      Purchase Price           US$36,200,000

 

2.                                      Deposit

 

As security for the correct fulfilment of this Agreement the Buyers shall pay a
deposit of 10% (ten per cent) of the Purchase Price by 30 June 20l0.

 

This deposit shall be placed with DnB NOR Bank ASA, London and held by them in a
joint account for the Sellers and the Buyers, to be released in accordance with
joint written instructions of the Sellers and the Buyers. Interest, if any, to
be credited to the Buyers. Any fee charged for holding the said deposit shall be
borne equally by the Sellers and the Buyers.

 

3.                                      Payment

 

The said Purchase Price, less the 10% deposit paid in accordance with Clause 2,
shall be paid in full free of bank charges to such bank account as the Sellers
may notify to the Buyers on delivery of the Vessel, but not later than 3 banking
days after the Vessel is in every respect physically ready for delivery in
accordance with the terms and conditions of this Agreement and

 

This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers’
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document.

 

--------------------------------------------------------------------------------


 

Notice of Readiness has been given in accordance with Clause 5.

 

4.                                      Inspections

 

a)*                               The Buyers have waived its rights to inspect
the Vessel and are deemed to have accepted the Vessel and its classification
records, and the sale is outright and definite, subject only to the terms and
conditions of this Agreement.

 

5.                                      Notices, time and place of delivery

 

a)                                      The Sellers shall keep the Buyers well
informed of the Vessel’s itinerary and shall provide the Buyers with 15, 7, and
3 days approximate notice of the estimated time and place of
drydocking/underwater inspection/delivery. When the Vessel is at the place of
delivery and in every respect physically ready for delivery in accordance with
this Agreement, the Sellers shall give the Buyers a written Notice of Readiness
for delivery.

 

b)                                     The Vessel shall be delivered safely
afloat at a safe and accessible berth or anchorage or port or buoy within ports
limit and always within IWL in the Sellers’ option. The port of delivery shall
not be within jurisdictions that are prohibited by the vessel’s flag state, the
United Nations, the European Union and the United States of America.

 

Expected time of delivery:

 

Date of cancelling (see Clauses 5 c), 6 b) (iii) and 14): 31 August 2010

 

c)                                      If the Sellers anticipate that,
notwithstanding the exercise of due diligence by them, the Vessel will not be
ready for delivery by the cancelling date they may notify the Buyers in writing
stating the date when they anticipate that the Vessel will be ready for delivery
and propose a new cancelling date. Upon receipt of such notification the Buyers
shall have the option of either cancelling this Agreement in accordance with
Clause 14 within two (2) working days of receipt of the notice or of accepting
the new date as the new cancelling date. If the Buyers have not declared their
option within two (2) working days of receipt of the Sellers’ notification or if
the Buyers accept the new date, the date proposed in the Sellers’ notification
shall be deemed to be the new cancelling date and shall be substituted for the
cancelling date stipulated in line 61.

 

If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect. Cancellation or failure to cancel
shall be entirely without prejudice to any claim for damages the Buyers may have
under Clause 14 for the Vessel not being ready by the original cancelling date.

 

d)                                     Should the Vessel become an actual,
constructive or compromised total loss before delivery the deposit together with
interest earned shall be released immediately to the Buyers

 

--------------------------------------------------------------------------------


 

whereafter this Agreement shall be null and void.

 

If the Vessel is delivered at a port or place where bunkers and lubricants are
not available, the Vessel will be delivered with sufficient quantity of bunkers
and lubricant to sail to the nearest port where bunkers and lubricants are
available for the Vessel.

 

6.                                      Drydocking/Divers Inspection

 

b)**                       (i)      The Vessel is to be delivered without
drydocking. However, the Buyers shall have the right at their expense to arrange
for an underwater inspection of the Vessel’s underwater parts below the deepest
loadline by a diver approved by the Classification Society prior to the delivery
of the Vessel at the port of delivery immediately upon the Vessel’s arrival
there and without undue delay. The Sellers shall at their cost make the Vessel
available for such inspection and arrange Class attendance, however the fees for
Class attendance shall be dealt with in accordance with the provisions of this
Agreement. The extent of the inspection and the conditions under which it is
performed including clarity of water which shall be conducive for this
underwater inspection - shall be to the satisfaction of the Classification
Society. If the conditions at the port of delivery are unsuitable for such
inspection, the Sellers shall make the Vessel available at a suitable
alternative place near to the delivery port. The Sellers will give at least five
(5) business days notice to the Buyers of the time they intend to make the
Vessel available for such inspection. Buyers, failure to appoint divers approved
by class or attend underwater inspection as per the Sellers’ notification will
be deemed a waiver of its rights to inspect the Vessel’s underwater parts.

 

The Buyers’ and the Sellers’ representatives have the right to attend this
underwater inspection without inteference.

 

(ii) If the rudder, propeller, bottom or other underwater parts below the
deepest load line are found broken, damaged or defective so as to affect the
Vessel’s class, then unless repairs can be carried out afloat to the
satisfaction of the Classification Society, the Sellers shall arrange for the
Vessel to be drydocked at their expense for inspection by the Classification
Society of the Vessel’s underwater parts below the deepest load line, the extent
of the inspection being in accordance with the Classification Society’s rules.
If the rudder, propeller, bottom or other underwater parts below the deepest
load line are found broken, damaged or defective so as to affect the Vessel’s
class, such defects shall be made good by the Sellers at their expense to the
satisfaction of the Classification Society without condition/recommendation*. In
such event the Sellers are to pay also for the cost of the underwater inspection
and the Classification Society’s attendance.

 

(iii) If the Vessel is to be drydocked pursuant to Clause 6 b) (ii) and no
suitable drydocking facilities are available at the port of delivery, the
Sellers shall take the Vessel to a port where suitable drydocking facilities are
available, whether within or outside the delivery range as per Clause 5 b). Once
drydocking has taken place the Sellers shall deliver the Vessel at the port of
drydocking which shall, for the purpose of this Clause, become the new port of
delivery. In such event the cancelling date provided for in Clause 5 b)) shall
be extended by the additional time required for the

 

--------------------------------------------------------------------------------


 

drydocking and extra steaming/waiting, but limited to a maximum of sixty (60)
running days.

 

(iv) However in case Class imposes a condition of class that does not require a
dry-docking repair before next scheduled dry-docking, the Sellers shall pay to
the Buyers the estimated cost to repair such damage in a way which is acceptable
to Class, which to be the direct cost to repair such damage only and shall not
take into account any deviation, dry-dock dues/general expenses and/or loss of
time. This cost shall be the average cost of two (2) quotations from qualified
shipyards in the delivery range, one obtained by the Buyers and one obtained by
the Sellers. The cost of repair so calculated shall be deducted from the balance
of the purchase money at the time of delivery.

 

C)                                    If the Vessel is drydocked pursuant to 6
b) above

 

(i)                                     the Classification Society may require
survey of the tailshaft system, the extent of the survey being to the
satisfaction of the Classification surveyor. If such survey is not required by
the Classification Society, the Buyers shall have the right to require the
tailshaft to be drawn and surveyed by the Classification Society, the extent of
the survey being in accordance with the Classification Society’s rules for
tailshaft survey and consistent with the current stage of the Vessel’s survey
cycle. The Buyers shall declare whether they require the tailshaft to be drawn
and surveyed not later than by the completion of the inspection by the
Classification Society. The drawing and refitting of the tailshaft shall be
arranged by the Sellers. Should any parts of the tailshaft system be condemned
or found defective so as to affect the Vessel’s class, those parts shall be
renewed or made good at the Sellers’ expense to the satisfaction of the
Classification Society without condition/recommendation*. If the tailshaft is
drawn regardless by whom ordered then the cancelling date shall be automatically
extended by the time required to draw the tailshaft and put it back in place as
required by the Classification Society.

 

(ii)                                  the expenses relating to the survey of the
tailshaft system shall be borne by the Buyers unless the Classification Society
requires such survey to be carried out, in which case the Sellers shall pay
these expenses. The Sellers shall also pay the expenses if the Buyers require
the survey and parts of the system are condemned or found defective or broken so
as to affect the Vessel’s class*.

 

(iii)                               the expenses in connection with putting the
Vessel in and taking her out of drydock, including the drydock dues and the
Classification Society’s fees shall be paid by the Sellers if the Classification
Society issues any condition/recommendation* as a result of the survey or if it
requires survey of the tailshaft system. In all other cases the Buyers shall pay
the aforesaid expenses, dues and fees.

 

(iv)                              the Buyers’ representative shall have the
right to be present in the drydock, but without interfering with the work or
decisions of the Classification surveyor.

 

(v)                                 the Buyers shall have the right to have the
underwater parts of the Vessel cleaned and painted at their risk and expense
without interfering with the Sellers’ or the Classification surveyor’s work, if
any, and without affecting the Vessel’s timely delivery. If, however, the
Buyers’ work in drydock is still in progress when the Sellers have completed the
work which the Sellers are required to do, the additional docking time needed to
complete the Buyers’ work shall be for the Buyers’ risk and expense. In the
event that the Buyers’ work requires such additional time, the Sellers may upon
completion of the Sellers’ work tender Notice of Readiness for delivery whilst
the Vessel is still in drydock and the Buyers shall be obliged to take delivery
in accordance with Clause 3, whether the Vessel is in drydock or not and
irrespective of Clause 5 b).

 

--------------------------------------------------------------------------------

*                                         Notes, if any, in the surveyor’s
report which are accepted by the Classification Society without
condition/recommendation are not to be taken into account.

 

7.                                      Spares/bunkers, etc.

 

The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on Shore including grabs and fitted or portable machines. All
spare parts and spare equipment if any, belonging to the Vessel at the time of
inspection used or unused, whether on board or not shall become the Buyers’
property, but spares on order are to be excluded. The Sellers are not required
to replace spare parts which

 

--------------------------------------------------------------------------------


 

are taken out of spare and used as replacement prior to delivery, but the
replaced items shall be the property of the Buyers. The radio installation and
navigational equipment shall be included in the sale without extra.
Broached/unbroached unused stores and provisions shall be included in the sale
and be taken over by the Buyers without extra payment. The Vessel has never had
a spare propeller nor a spare tailshaft.

 

The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers’ flag or name, provided they replace same
with similar unmarked items. Library, forms, etc., exclusively for use in the
Sellers’ vessel(s), shall be excluded without compensation. Captain’s, Officers’
and Crew’s personal belongings including the slop chest are to be excluded from
the sale, as well as Owners’/Managers’ directives/rules/publications/computer
internal software and the following additional items (including items on hire):

 

The Buyers shall take over and pay extra at the Sellers’ last net purchased
prices excluding barging and delivery and as evidenced by invoices or copies
thereof for the remaining bunkers and unused lubricating and hydraulic oils in
storage tanks which has not passed through the Vessel’s system and/or sealed
drums and pails

 

Payment under this Clause shall be made at the same time and place and in the
same currency as the Purchase Price.

 

8.                                      Documentation

 

The place of closing:

 

In exchange for payment of the full Purchase Price alog with any other payments
called for in accordance with this Agreement the Sellers shall furnish the
Buyers with delivery documents as reasonably required by the Buyers for their
registration of the Vessel to be advised by the Buyers in good time and to be
incorporated in an Addendum to this Agreement.

 

At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.

 

See additional clause 20.

 

--------------------------------------------------------------------------------


 

9.                                      Encumbrances

 

The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters, encumbrances, contracts of affreightment,

mortgages and maritime liens or any other debts whatsoever. The Sellers hereby
undertake to indemnify the Buyers against all consequences of claims made
against the Vessel which have been incurred prior to the time of delivery.

 

Furthermore:

 

a)                                      The Vessel shall be delivered without
crew on board. The Vessel shall be delivered stowaway free and cargo free. The
Buyers shall not absorb any Vessel personnel from the Sellers nor shall they be
responsible for any crew repatriation or termination costs or expenses relating
to the crew. The Sellers will indemnify and hold the Buyers harmless for any
costs, expenses or liabilities pertaining to the crew and the Vessel.

 

b)                                     The Sellers shall indemnify and hold the
Buyers harmless from any liablity, costs, expenses (including reasonable, legal
fees) or obligations relating to the Vessel of any nature (whether absolute,
accrued, contingent or otherwise) in respect of any fact, condition or
circumstances existing or occurring on or prior to the date of delivery,
including all liabilities, claims, costs and expenses which may attach to the
Vessel after delivery relating to matters prior to delivery.

 

10.                               Taxes, etc.

 

Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag shall be for the Buyers’ account, whereas similar charges
in connection with the closing of the Sellers’ register shall be for the
sellers’ account.

 

11.                               Condition on delivery

 

The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense until she is delivered to the Buyers.  The Sellers undertake to continue
its normal standards of operation and maintenance until delivery.

 

The Vessel shall be delivered with her present class maintained without
condition, free of average damage affecting the Vessel’s class, and with her
classification certificates and National/international trading certificates, as
well as all other certificates the Vessel had at the time of inspection, clean,
valid and unextended for a minimum of three (3) months without condition by
Class or the relevant authorities at the time of delivery. All continuous survey
cycles shall be fully up to date at the time of delivery. “Inspection” in this
Clause 11, shall mean the Buyers’ inspection according to Clause 4 a) or 4 b),
if applicable, or the Buyers’ inspection prior to the signing of this Agreement.
If the Vessel is taken over without inspection, the date of this Agreement shall
be the relevant date.

 

Notwithstanding any documentation presented by the Sellers at the time of
delivery, the Vessel at the time of delivery will be in such condition that will
entitle her to be classed inthe highest status of condition on the records of
its Classification Society.

 

The Vessel shall be delivered with cleanswept holds.

 

--------------------------------------------------------------------------------

*                                         Notes, if any, in the surveyor’s
report which are accepted by the Classification Society without
condition/recommendation are not to be taken into account.

 

12.                               Name/markings

 

Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.

 

13.                               Buyers’default

 

Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest.

 

--------------------------------------------------------------------------------


 

Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, in which case the deposit together with
interest earned shall be released to the Sellers. If the deposit does not cover
their loss, the Sellers shall be entitled to claim further compensation for
their losses and for all expenses incurred together with interest.

 

14.                               Sellers’ default

 

Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of cancelling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8. If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel. In the event that the Buyers elect
to cancel this Agreement the deposit together with interest earned shall be
released to them immediately.

 

Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
whether or not the Buyers cancel this Agreement.

 

15.                               Buyers’ representatives

 

After this Agreement has been signed by both parties and the deposit has been
lodged, the Buyers have the right to place maximum two representatives on board
the Vessel up to thirty (30) days prior to delivery who may remain on board the
Vessel at their sole risk and expense until delivery.

 

These representatives are on board for the purpose of familiarisation and in the
capacity of observers only, and they shall not interfere in any respect with the
Sellers’ operation of the Vessel/the Sellers’ work. The Buyers’ representatives
shall sign the Sellers’ usual P&l letter of indemnity prior to their
embarkation.

 

16.                               Arbitration

 

a)*                               This Agreement shall be governed by and
construed in accordance with English law and any dispute arising out of this
Agreement shall be referred to arbitration in London in accordance with the
Arbitration Acts 1996 or any statutory modification or re-enactment thereof for
the time being in force, one arbitrator being appointed by each party. On the
receipt by one party of the nomination in writing of the other party’s
arbitrator, that party shall appoint their arbitrator within fourteen days,
failing which the decision of the single arbitrator appointed shall apply. If
two arbitrators properly appointed shall not agree they shall appoint an umpire
whose decision shall be final.

 

Clause 17.

 

On delivery the Sellers shall hand to the Buyers a letter of undertaking stating
that to the best of the Sellers’ knowledge, the Vessel under present Ownership
has not touched bottom nor grounded since Vessel’s last drydocking and that she
has not been infested by Gypsy Moth.

 

--------------------------------------------------------------------------------


 

Clause 18

 

The Sellers agree to cooperate in providing technical data as requested by the
Buyers after agreement has been reached on price and main terms of offer. This
may include but shall not be limited to technical specifications, plans and
drawings, classification records, ultrasonic gaugings.

 

Clause 19

 

Any notice or communication to be given under this Agreement shall be given by
letter and e-mail or fax at the following address/fax number:

 

In the case of the Buyers:

c/o Maritime Equity Partners LLC

299 Park Avenue - 2nd Floor

New York, New York 10171

Fax: 212-763-5608

 

In the case of Sellers:

c/o Genco Shipping & Trading Limited

299 Park Avenue - 20th Floor

New York, New York 10171

Fax: 646-443-8551

 

A demand which is delivered personally or posted shall be deemed to be served
and shall take effect at the time when it is delivered and a demand which is
sent by fax or e-mail shall be deemed to be served and shall take effect on the
next business day after its transmission is completed.

 

Clause 20

 

Clauses 9 and 10 of this Agreement shall survive the closing of the purchase of
the Vessel.

 

Genco Diocletian Limited

Mycenae LLC

    The Sellers

    The Buyers

[g139091loi001.jpg]

[g139091loi002.jpg]

Attorney in Fact

 

 

--------------------------------------------------------------------------------